Appeal from an order dismissing a writ of habeas corpus and remanding appellant to the custody of respondent. Appeal dismissed. without costs. The notice of appeal was served prior to the making and entry of the order from which the appeal purportedly was taken. We have, however, examined the merits and have concluded that we would affirm the order appealed from if the appeal were not dismissed. The record sustains the finding of the learned Special Tern that appellant requires further care and treatment. Nolan, P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ., concur.